DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 22 and 23 are indefinite because it is unclear what if any structure provides the functional limitations claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11, 13, 17-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA), in view of WO 2009/128062 A2 to Kornblau et al., and in view of U.S. PG Pub. No. 2014/0180087 A1 to Millett et al.
Regarding claim 1, AAPA discloses a detection system for locating markers or tracers in the body, the system comprising: a base unit and at least two detection probes, wherein a first detection probe uses a first non-imaging detection technology to detect an implantable marker and a second detection probe uses a second, non-imaging detection technology to detect an injectable tracer; and wherein the base unit is capable of receiving detection signals and providing detection information to a user from both probes (see Background).
Although AAPA discloses the use of two detection technologies and a hybrid system using both a tracer and a marker, AAPA does not disclose the use of two different types of probes.  However, the use of two different probes on a single base unit would have been obvious for two reasons.  First, it would have been obvious to integrate the various systems of AAPA with each other, and second, it would have been an obvious substitution of one detection technology for another.
First, it is obvious to integrate two known elements into a single device, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  In support of this finding Examiner notes Kornblau discloses a similar medical object tracking system, wherein two tracking modalities are integrated into a single system using a single base unit (see Fig. 1 and page 10).  Moreover, Millett also discloses a similar hybrid medical sensing device, wherein multiple probe elements are combined into a single unit with one base unit (see Fig. 9 and para 31-42).  Millett further teaches that using a multi-modality system provides a benefit “for coherent integration and consolidation of multiple forms of acquisition and processing elements designed to be sensitive to a variety of methods used to acquire and interpret human biological physiology and morphological information and/or coordinate treatment of various conditions.”
Consequently, it would have been obvious and predictable to have combined the marker detection technologies of AAPA with the tracer detection technologies of AAPA because doing so would predictably provide a coherent and consolidated medical device useful in breast cancer surgery for tracking tracers and markers.
Second, assuming the hybrid device of AAPA with the same detector for both tracers and markers, it would have been an obvious and predictable solution to substitute out either the tracer or marker detection technology for another already disclosed in AAPA for the obvious and predictable purpose of tracking a tracer or marker respectively.
Examiner notes that both Kornblau and Millet disclose a housing, a display, a processing unit in the housing, and one or more controls in electronic communication with the processing unit; wherein the first detection probe is in communication with the processing unit, wherein the second detection probe is in communication with the processing unit, and wherein the display is in electronic communication with the processing unit (see Kornblau Fig. 1 and pages 6 and 10 and Millet Figs. 1 and 9 and para 31-38).
It would have been obvious to use a computer and display in communication with the probes because doing so would allow data to be sent to the computer from the probes and then displayed to a user for medical diagnostic purposes.
Regarding claim 2, AAPA further discloses a device, comprising the implantable marker and the injectable tracer, wherein the implantable marker is configured to mark a site of a lesion of interest and the injectable tracer is configured to enable lymph node detection using the second detection probe.
Regarding claims 3 and 4, Kornblau and Millett both disclose a device, wherein the base unit has components common to both detection technologies and components specific to each different detection technology; and wherein the components common to both detection technologies are selected from the group consisting of: a main processing unit; a signal processing unit; an audio output; an analogue to digital convertor (ADC); a digital to analogue convertor (DAC); data storage memory; and user controls (see Kornblau Fig. 1 and page 10 and Millett Fig. 9 and para 31).  
It would have been obvious and predictable to have combined the marker detection technologies of AAPA with the tracer detection technologies of AAPA because doing so would predictably provide a coherent and consolidated medical device useful in breast cancer surgery for tracking tracers and markers.  Further, using a single processor as in Kornblau and Millett would provide the predictable benefit of using less parts while providing specialized elements for each detection modality.
Regarding claim 6, AAPA discloses a device, wherein the marker or tracer emits a signal which is detected by a sensor in the first or second probe which is transmitted to and received by the base unit (see Background).
Regarding claim 7, AAPA discloses a device, wherein the first non-imaging detection technology is selected from: gamma detection; magnetic detection; electromagnetic detection; RFID detection; DC magnetic field sensing; AC magnetic susceptometry; DC magnetic excitation and detection; resonant magnetic tag detection; Radar detection; and infra-red detection (see Background).
Regarding claim 8, AAPA discloses a device, wherein the second non-imaging detection technology is selected from: gamma detection; DC magnetic excitation and detection; DC magnetic field sensing; and AC magnetic susceptometry (see Background).
Regarding claims 9-11, Milltett discloses a similar medical data processing system, wherein the system includes a mode select switch to switch between a marker detection probe mode and a tracer detection probe mode;  wherein the mode select switch is selected from a switch or dial on the base unit, a footswitch, a control on the probe or be via voice or gesture control; and wherein the base unit includes a visual or audio display providing a different theme dependent upon the selected mode to aid differentiation between the modes of detection (see para 37, 38, 96, 97, 99, and 117-121, noting the use of a touch screen is a gesture).
It would have been obvious to one of skill in the art to have combined the teachings of AAPA and Millett because doing so would predictably allow a user to select data that the user wants to see.
Examiner notes that newly added limitations of claim 11 on October 18, 2022 are merely intended use limitations and the prior art displays cited are capable of performing the intended use of different and common themes.
Regarding claim 13, AAPA discloses a device, wherein the base unit receives signals from one or both probes to provide an output, the output comprising an indication of the position of the marker or tracer and a distance of the marker or tracer from the probes (see Background, noting that locating a seed reads on determining its position and distance).
Regarding claim 17, AAPA discloses a device, wherein the implantable marker is configured to mark a region of interest in tissue (see Background and table 1).
Examiner notes that marking a region of interest is merely an intended use and AAPA is capable of performing said intended use.
Regarding claim 18, AAPA discloses a device, wherein the first probe is a handheld probe and wherein the second probe is a handheld probe (see Background and table 1).
Regarding claim 19, AAPA discloses a device, wherein at least one of the probes communicates with the base station wirelessly (see Background and table 1).
Regarding claim 20, AAPA discloses a device wherein the first detection probe is a magnetic probe, or an electronic probe, or a RFID probe, or a radar-based probe and the second detection probe is a gamma probe (see Background and table 1).
Regarding claim 21, AAPA discloses a device wherein the first detection probe is a wired magnetic probe, or a wired radar-based probe, or a wired RFID probe, or a wireless magnetic probe and the second detection probe is a wireless gamma probe (see Background and table 1).
Alternatively, both Kornblau and Millet disclose wired device (see Kornblau Fig. 1 and pages 6 and 10 and Millet Figs. 1 and 9 and para 31-38).
Using a wired connection to transmit data is common place and predictable for allowing data to flow between electronic devices.
Claim 23 fails to recite a further structural limitation and merely recites functional and intended use limitations.  The combined device of the prior art is capable of performing the recited functional limitations.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, Kornblau, and Millett as applied to claim 1 above, and further in view of WO 2011/067576 A1 to Hattersly et al.
Regarding claim 5, AAPA discloses a device, wherein a drive signal is provided to one or both probes to excite an energy source in the probe for exciting the marker or tracer (see Background, referencing Hattersly).
Further, Hattersly discloses a similar detection device, comprising a base unit comprises a drive signal source configured to transmit a drive signal to one or both probes to excite an energy source in the probe for exciting the marker or tracer (see Figs. 2-6 and abstract).
It would have been obvious to one of skill in the art to have used the suggestion of AAPA to include a base unit with an energy source to power the probe of AAPA because doing so would predictably power the probe and allow for magnetic detection of the marker and target.
Regarding claim 12, Hattersly discloses a similar detection device, wherein the base unit includes an amplifier to amplify the detection signals received from the detection probes (see Fig. 2 and page 16).
It would have been obvious and predictable to include an amplifier to amplify returned signals that might otherwise be too faint to record or utilize.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, Kornblau, and Millett as applied to claim 1 above, and further in view of U.S. Patent No. 8,973,584 B2 Brander et al.
Regarding claim 13, AAPA discloses a device, wherein the base unit receives signals from one or both probes to provide an output, the output comprising an indication of the position of the marker or tracer and a distance of the marker or tracer from the probes (see Background, noting that locating a seed reads on determining its position and distance).
Further, Brander discloses a similar marker tracking system, wherein location and distance to the probe are determined and displayed (see col 2 ln 45-57 and col 3 ln 65-col 4 ln 57).
It would have been obvious to display a distance to a marker or tracer relative to the probe so that a user would know how deep the marker or tracer is.
Regarding claim 14, AAPA, Kornblau, and Millet in combination disclose a device, wherein the base unit receives signals from the first probe and the second probe to provide an output on the display (see citations and reasons to combine with respect to claim 1).
Brander discloses a similar marker tracking system, wherein the output comprising an indication of a proximity of the marker or tracer to the first probe and/or the second probe (see col 2 ln 45-57 and col 3 ln 65-col 4 ln 57).
It would have been obvious to display a distance to a marker or tracer relative to the probe so that a user would know how deep the marker or tracer is.
Claims 15, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, Kornblau, and Millett as applied to claims 14, 1, and 11 above, and further in view of U.S. PG Pub. No. 2005/0148863 A1 to Okamura et al. and Brander.
Regarding claim 15, AAPA, Kornblau, and Millet in combination disclose a device, wherein the base unit receives signals from the first probe and the second probe to provide an output (see citations and reasons to combine with respect to claim 1).
Further, Okamura discloses a similar detection system, comprising an audio output, the output comprising one or more sounds indicative of the proximity of the marker or tracer to the first probe and/or the second probe (see para 152-154).
It would have been obvious to one of skill in the art to have combined the teachings of the prior art so that a user could hear if the probe was getting closer to a tracer or marker, thus allowing the user to find the tracer or marker without the need to divert his or her vision from the surgical field.
Regarding claim 16, AAPA, Kornblau, and Millet in combination disclose a device, wherein the first probe is a magnetic susceptometry probe (see citations and reasons to combine with respect to claim 1; see also table 1).
Okamura and Brander disclose similar detection systems, further comprising an audio output, the audio output in electronic communication with the processor, wherein the display and the audio output generate outputs indicative of a distance between the first probe and the marker or tracer, wherein the distance is output to the display (see Okamua para 152-154 and Brander col 2 ln 45-57 and col 3 ln 65-col 4 ln 57).
It would have been obvious to one of skill in the art to have combined the teachings of the prior art so that a user could hear if the probe was getting closer to a tracer or marker, thus allowing the user to find the tracer or marker without the need to divert his or her vision from the surgical field.
It would have been obvious to display a distance to a marker or tracer relative to the probe so that a user would be able to confirm how deep the marker or tracer is visually in addition to the audible indication.
Claim 22 fails to recite a further structural limitation and merely recites functional and intended use limitations.  The combined device of the prior art is capable of performing the recited functional limitations.
Cllaim 24 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA, Millet, and further in view of Brander
Regarding claim 24, AAPA discloses a detection system for locating markers or tracers in the body, the system comprising: a handheld marker detection probe responsive to a marker implanted to identify a region of interest in tissue; a handheld tracer detection probe responsive to an injected tracer; a user interface, and a base unit (see Background).  
Millet discloses a similar hybrid medical device system that solves the same problem as Applicant in the same way.  Namely, Millet discloses that data can be transferred to a central device from a variety of medical devices so that a user can access said data from a central device.  
Millet in combination with AAPA discloses a display configured to display a user interface comprising a set of user controls configured for controlling the handheld marker detection probe and the handheld tracer detection probe, the user interface configured to provide detection information to a user from both the handheld marker detection probe and the handheld tracer detection probe; and a base unit comprising a housing, a processing unit disposed in the housing, and one or more controls in electronic communication with the processing wherein each of the detection probes is configured to use a non-imaging detection technology, wherein one or more of the detection probes is in electronic communication with the processing unit, wherein the processing unit receives a plurality of signals from each of the detection probes suitable for localizing a marker position of the marker implanted in the region of interest and a tracer position of the injected tracer (see Fig. 9 and para 31-42, noting that AAPA in combination already discloses non-imaging detection and its control and communication with a processor base unit).  Millett further teaches that using a multi-modality system provides a benefit “for coherent integration and consolidation of multiple forms of acquisition and processing elements designed to be sensitive to a variety of methods used to acquire and interpret human biological physiology and morphological information and/or coordinate treatment of various conditions.”
Consequently, it would have been obvious and predictable to have combined the marker detection technologies of AAPA with the tracer detection technologies of AAPA because doing so would predictably provide a coherent and consolidated medical device useful in breast cancer surgery for tracking tracers and markers.
AAPA discloses a device, wherein the base unit receives signals from one or both probes to provide an output, the output comprising an indication of the position of the marker or tracer and a distance of the marker or tracer from the probes (see Background, noting that locating a seed reads on determining its position and distance).
Further, Brander discloses a similar marker tracking system, wherein a marker position or a marker distance from the marker detection probe and the tracer position or a tracer distance from the tracer detection probe are represented to the user through the user interface (see col 2 ln 45-57 and col 3 ln 65-col 4 ln 57).
It would have been obvious to display a distance to a marker or tracer relative to the probe so that a user would know how deep the marker or tracer is.
Response to Arguments
Applicant's arguments filed October 18, 2022 have been fully considered but they are not persuasive. 
Applicant contends that the use of the background portion of the specification is not AAPA and rather hindsight reasoning.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The use of the background section is not hindsight reasoning.  Instead, Applicant admits that at least two types of handheld non-imaging probes.  Examiner has used this admission to show that at least two types of handheld non-imaging probes are known in the art.  Further, Examiner has shown by the cited references that combining a variety of medical diagnostic modalities is common place and predictable.
Next, Applicant argues that paragraph 12 of the instant specification shields them from all findings of obviousness because Applicant opines at paragraph 12 that prior art results are sub-optimal.
Examiner disagrees with Applicant’s unsupported opinion in paragraph 12.  Merely because some prior art devices were sub-optimal fails to show that a skilled artisan would have found improvement of said devices not obvious.  On the contrary given that some solutions were sub-optimal, as admitted by Applicant, a skilled artisan would have been highly motivated to improve upon said solutions.  Further, the secondary references show that a skilled artisan would have found combining various medical devices predictable and beneficial as cited in the Office actions prior to this action.
Applicant also contends that Examiner’s citations to the background of Applicant’s own specification is insufficient.
Examiner disagrees as the cited section is merely 12 paragraphs long and is Applicant’s own document.  Applicant should be able to understand how Applicant’s own admitted prior art relates to the pending claims.  Lastly, Applicant has failed to presented any specific issues as to where Applicant does not understand the mapping of the elements.
Applicant next opines that Howard is too dissimilar to the present claims to be relevant.  Applicant argues that the computer systems are too complex relative to the simple mechanical device in Howard.
Examiner disagrees because merely combining two medical devices into one is a trivial matter for a skilled artisan as evidenced by the secondary references.  The premise of Howard and related KSR is that a combination of common elements into a single device is predictable and therefore obvious.  There is nothing unpredictable about putting multiple probe systems into a unified computer base unit.
Moreover, the claim language as written merely encompasses the two elements in the same box or same cart with a shared display and processor.  The claims as written include separate control electronics for each device.  Consequently, each device would function on its own as noted in AAPA.    The device in the claims merely has to communicate with a shared processor.  Communication with a processor is well within the skill in the art.  
Applicant next turns to the secondary references and argues that the present combination is too complex to be combined.
Applicant’s unsupported opinion has no weight and is unpersuasive.  Applicant has provided no evidence that the combination of elements is complex.  Rather, the combination of elements appears to be simple and involves only forming a computer connection between existing medical devices.
Applicant argues that it is unclear what elements Kornblau and Millet are teaching.
Kornblau and Millet are teaching that medical devices are commonly combined so that medical data from disparate sources can be combined and displayed together.  Kornblau and Millet show that a skilled artisan would have been motivated to combine the medical devices of AAPA because doing so would predictably allow multiple types of data to be collected using the same system.  For example, Millet paragraph 31 notes:
In that regard, a multi-modality medical system provides for coherent integration and consolidation of multiple forms of acquisition and processing elements designed to be sensitive to a variety of methods used to acquire and interpret human biological physiology and morphological information and/or coordinate treatment of various conditions.
A skilled artisan in light of this teaching in Millet would have been strongly motivated to combine the medical devices of AAPA in order to “to acquire and interpret human biological physiology and morphological information and/or coordinate treatment of various conditions.”
	At base AAPA discloses all of the claim devices except for combining the devices into a single unit.  Millet explicitly suggests that combining known medical device is known, predictable, and obvious for the purposes of “acquir[ing] and interpret[ing] human biological physiology and morphological information and/or coordinate treatment of various conditions.
	Lastly, Applicant argues that Kornblau and Millet teach against non-imaging devices because Kornblau and Millet also teach imaging modalities.
	This argument is inadequate because it does not address the actual combination of references.  Presently, AAPA already discloses all of the necessary non-imaging elements.  Kornblau and Millet do not teach against the use of said non-imaging elements.  Rather, Kornblau and Millet directly suggest the benefits of combining elements into hybrid systems.  Moreover, the mere inclusion of different or additional elements is not adequate evidence for a showing of teaching against.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/             Primary Examiner, Art Unit 3793